DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 04/26/2022.
In the application claims 1-3, 5-8, 11-12, and 14-19 are pending. Claims 4, 9-10, and 13 have been canceled.
Applicant’s arguments with respect to the newly amended subject matter of clams 1 and 15, were fully considered; however, the arguments are moot in view of the new grounds of rejections.
With respect to claims 1 and 15 Applicant argues, “Applicant submits that the use of Official Notice to reject claims 1 and 15 as currently presented as allegedly well-known without any further evidence would constitute an error existing in the current action.” First, examiner did not take the Official Notice for any of limitations of independent claims 1 and 15. Examiner only took Official notice with respect to the limitation regarding “another” or “second” tag of the dependent claims 5 and 14, respectively. Second, the challenge to the Official notice was not in compliance with MPEP 2144.03 C; nevertheless, Examiner has provided new evidence in lieu of the Official Notice for claims 5 and 14. 

Claim Objections
Claims 1, 8, and 14-15 are objected to because of the following informalities:  
Claims 1, 8, and 14-15 recites, “and/or” in a few places. Applicant is requested to amend this to either “and” or “or” in an effort to establish clear bounds of the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 9,619,989 B1), in view of Bonner (US 2013/0027199 A1), and further in view of Bellows (US 2013/0169414 A1).
Consider claim 1, a system (15) for determining a hygiene compliance metric which indicates a usage of hygiene equipment, (Ewing teaches, a “system 15 for monitoring compliance with a hand washing policy at a healthcare facility… the system 15 comprises a wireless sensor network (WSN) 20 having a plurality of nodes 21-27.” See Col. 2 Line 47-50, and Fig. 1) the system comprising: 

Ewing teaches, distributed hygiene equipment (322,342)  arranged in a room (301) including one or all of a floor, a wall (201-305), and a ceiling that define a fixed zone (301), (Ewing teaches, “FIG. 3 shows a room 301 having four walls 302-305 with a doorway 306 between walls 304 and 305. In the example shown by FIG. 3, anchors 21, 22, and 24 are mounted on the walls 302-304, respectively. Thus, with multiple anchors 21, 22, and 24 at different directions relative to the tag 52, there is a higher probability that, at any given instant, the tag 52 is likely facing at least one anchor 21, 22, and 24 within the room 301.” See col. 9 lines 33-40. Ewing teaches, “a dispenser 316 of a hand sanitizing solution (e.g., soap or antibacterial foam) is mounted on a wall 305 of the room 301 near the sink 312. In one exemplary embodiment, a node 322 of the WSN 20, referred to herein as a “dispenser node,” is mounted or otherwise positioned on the dispenser 316. Like a tag 52, the dispenser node 322 can communicate with other nodes (e.g., anchors 21-27) of the WSN 20” See col. 14 lines 58-65. Ewing teaches, “the server 42 may determine that the tag 52 is on the same floor as the anchor. Otherwise, the server 42 may determine that the tag 52 is on a different floor” col. 13 lines 54-56).

With respect to, distributed hygiene equipment (322,342) configured to dispense a hygiene consumable and/or to dispose of a hygiene consumable, (Ewing teaches, “a node 322 of the WSN 20, referred to herein as a ‘dispenser node,’ is mounted or otherwise positioned on the dispenser 316” See Fig. 3. “a dispenser node 342 that are configured similar to and operate within the room 307 similar to the anchor 24, bed 310, sink 312, dispenser 316, and dispenser node 322, respectively.” See Fig. 3.)

With respect to, a tag (52) configured to transmit and/or receive radio signals, (Ewing teaches, “the system 15 comprises at least one mobile node 52, referred to herein as a ‘tag,’ that is configured to wirelessly communicate with the anchors 21-27 as the tag 52 is moved through the healthcare facility or other location at which the anchors 21-27 are situated. In one exemplary embodiment, the tag 52 is attached to an asset (e.g., a person or object) to be monitored in order to track movements of the asset… the tag 52 may transmit a network message to an anchor 21-27 for communication of the message through the WSN 20. Also, messages identifying the tag 52 are communicated through the WSN 20 such that they are received by the tag 52.” See col.6, line 5-23);
 
With respect to, positioning equipment (Ewing teaches anchors 21-27, “anchor 24 also has a pair of communication modules 66 and 67. Each of the modules 66 and 67 comprises a radio frequency (RF) radio or other device for communicating wirelessly. One of the modules 66, referred to herein as ‘backhaul communication module,’ is used for communicating with the other anchors 21-27, which form a backhaul channel for communicating messages with the local server 42.” col.7, lines 3-19 and figure 2) arranged in the room (301) and configured to determine information on a position of the tag (52) by receiving and/or transmitting radio signals from and/or to the tag, (Ewing teaches, “when a tag 52 receives a room identifier from the optical transmitter 84, the tag 52 transmits a message (referred to hereafter as a ‘tag status message’) indicative of such room identifier via the in-room channel to at least one anchor, which could be the same anchor or a different anchor from which the room identifier was optically received. Such receiving anchor forwards the message via the backhaul channel to the local server 42, which may determine the tag’s current location (e.g., in which room the tag 52 is located) based on the message. Note that such tag status message may include both the room identifier and an identifier (e.g., network address) of the tag 52.” See col.8, lines 49-60)

With respect to, positioning equipment (anchor) configured to determine information indicating a time of flight of a radio signal transmitted between the tag (52) and the positioning equipment (anchor) for determining the information on the position, (Ewing teaches, “[w]hen an anchor 21-27 reports a tag status message, the anchor includes information that can be used to determine the location of the tag 52 within the coordinate system defined by the room data 145. As an example, the anchor may measure the time of flight of the tag status message via known techniques and include such time of flight information in the anchor status message that is transmitted to the server 42. Based on the time of flight measured by multiple anchors 21-27 and the locations of these anchors 21-27, the position calculator 275 may be configured to use triangulation, trilateration, or some other positioning algorithm to determine the location (e.g., coordinates) of the tag 52 within the coordinate system defined by the room data 145. In one exemplary embodiment, the location determination is made based on the RSSI measured for the tag status message.” See col.18, lines 52-59); and 

With respect to, a processing entity (figure 4 and processing element 121 of server 42) which is configured to receive the information (142) on the position of the tag (52), to define a zone (room 301) into which the tag (52) may enter, (Ewing teaches, “the message may include the room identifier as payload, and the overhead of the message may have a source address identifying the tag 52. Based on such identifiers, the server 42 determines that the identified tag 52 is in the identified room. Therefore, based on the room identifier optically transmitted from the optical transmitter 84 of the anchor 24 to the tag 52, the server 42 determines the approximate location of the tag 52 and can then make control decisions based on such location…” col.8, line 61-col.9, line 5. Ewing teaches, tag data 142, rules data 143, event data 144, room data 145”;  “FIG. 4, hand washing data 141, tag data 142, rules data 143, event data 144, and room data 145 are stored in memory 117 at the local server 42. The hand washing data 141 indicates the occurrence of hand washing events, such as when a user wearing a tag 52 is determined by the system 15 to have washed his or her hands. The tag data 142 indicates information about the tags 52, such as the approximate location (e.g., room) of each tag 52. col. 11, lines 8-15.)

With respect to, to define a rule (143), and to calculate the hygiene compliance metric (rules engine 115 determines whether or not the rule has been violated) based on the information (142) on the position of the tag (52), the defined zone (301), and the defined rule (143), (Ewing teaches, tag data 142, rules data 143, event data 144, room data 145. Ewing teaches, “FIG. 4, hand washing data 141, tag data 142, rules data 143, event data 144, and room data 145 are stored in memory 117 at the local server 42. The hand washing data 141 indicates the occurrence of hand washing events, such as when a user wearing a tag 52 is determined by the system 15 to have washed his or her hands. The tag data 142 indicates information about the tags 52, such as the approximate location (e.g., room) of each tag 52. The rules data 143 defines various rules that can be compared to the tag data 142, the hand washing data 142, and/or the room data 145 to determine when certain events of interest occur, such as a violation of a rule specified by the rules data 143. As an example, assume that a rule defined by the rules data 143 requires a user wearing a particular tag 52 to wash his or her hands within a certain time period (e.g., 15 seconds or some other period) after entering a patient’s room. The rules engine 115 is configured to analyze the hand washing data 141, the tag data 142, and the room data 145, in order to determine when a violation of the rule occurs (i.e., when the user wearing the tag 52 fails to wash his or her hands within a certain amount of time after entering into a patient’s room).” See figure 4 and col. 11, lines 8-33. 
Ewing discloses, the metrics are determined by the rules engine 115 in figure 4, Ewing teaches, “[t]he rules engine 115 is configured to analyze the tag data 142 to determine when events of interest occur. As an example, assume that a rule indicated by the rules data 143 is that a caregiver is to wash his or her hands within a certain time (e.g., 15 seconds) after entering the room 301. By analyzing the tag data 142, the rules engine 115 determines when a tag 52 carried by a caregiver enters the room 301. Based on the hand washing data 141, the rules engine 115 determines whether a hand washing event occurs at the dispenser 316 within 15 seconds after the caregiver’s tag 52 has entered the room 301. If so, the rules engine 115 determines that the rule specified by the rules data 143 has not been violated. However, if no hand washing event is deemed to occur at the dispenser 316 within 15 seconds of the caregiver’s tag 52 entering the room 301, the rules engine 115 detects a violation of the foregoing rule and logs such event in the event data 144.” col.16, lines 11-43).

With respect to, “wherein the processing entity defining the zone (301/307) into which the tag may enter includes defining one or more usage zones (312/332, i.e. “near the sink 312”) each surrounding a piece of the distributed hygiene equipment (322/342), “The room 301 has a bed 310 for a patient and a sink 312 at which a person may wash his or her hands. In this regard, a dispenser 316 of a hand sanitizing solution (e.g., soap or antibacterial foam) is mounted on a wall 305 of the room 301 near the sink 312.” Col. 14 lines 55-60.

With respect to, defining one or more opportunity zones (310/330) surrounding persons or locations where hygiene consumable use is desired before or after interaction with such persons or locations (310/330),”  Ewing teaches, “it is expected that such tag 52 will be close to the dispenser 316 and will be oriented in a direction facing the dispenser 316. Based on the location of a given tag 52 within the room and/or the orientation of the tag 52, as indicated by the tag's magnetic sensor 233, the rules engine 115 is configured to determine which tag 52 is associated with a detected hand washing event.” Col. 23. lines 8-14. 
With respect to, wherein each of the usage zones (312/332) and each of the opportunity14. zones (310/330) is defined by sizing on a human scale to reliably confirm interaction with the distributed hygiene equipment (322/342) or the persons or locations where hygiene consumable use is desired,” Ewing’s zones are on a human scale, detecting humans, i.e. caregiver, for usage instances, i.e. (hand washing event).  Ewing teaches, “[b]y analyzing the tag data 142, the rules engine 115 determines when a tag 52 carried by a caregiver enters the room 301. Based on the hand washing data 141, the rules engine 115 determines whether a hand washing event occurs at the dispenser 316 within 15 seconds after the caregiver's tag 52 has entered the room 301. If so, the rules engine 115 determines that the rule specified by the rules data 143 has not been violated. However, if no hand washing event is deemed to occur at the dispenser 316 within 15 seconds of the caregiver's tag 52 entering the room 301, the rules engine 115 detects a violation of the foregoing rule and logs such event in the event data 144.” See col.16, lines 11-43. 

With respect to, wherein the processing entity (121 of server 42) is configured to process data records comprising information on a type of usage and/or opportunity, Ewing teaches, “[b]ased on the output provided by the output interface 243, the caregiver may be reminded to wash his or her hands before touching or further touching the patient in the room 301. In other embodiments, other types of rules may be defined by the rules data 143, and other types of events may be detected by the rules engine 115.” See col.16, lines 37-43, first type of event would be the hand washing events. The other type of event may be the noise level event. Ewing teaches, “it may be desirable for the temperature, the humidity, and noise level in the rooms of the healthcare facility to remain within a desired range. The data manager 400 may be configured to sense when the temperature, humidity, and/or noise level of a given room are outside of a predefined range for each respective parameter and log the event in the event data 144… The data manager 400 determines when the noise level sample sensed by the audible sensor 75 of a given anchor 21-27 exceeds a predefined threshold for the room based on the time period associated with sample (i.e., the time of the sample as indicated by the sample's timestamp). If the foregoing threshold is exceeded, the data manager 400 detects a noise level violation for such sample. By reviewing the noise level violations detected by the data manager 400 over time, a hospital administrator or other user can determine how well caregivers are complying with noise level policies.” See Col. 23 lines 38-60. 
With respect to, information on an association to another record for determining the hygiene compliance metric, (rules engine 115 determines whether or not the rule has been violated, See col.16, lines 11-43).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiment of determining hand washing violation with the determining noise level violations and therefore, determining different type of event, as anticipated by Ewing, See col.16, lines 37-43.

With respect to, wherein the processing entity (121 of server 42) is configured to consider a time between a determination of a usage instance (hand washing event) and a determination of an opportunity for determining the hygiene compliance metric, (rules engine 115 determines whether or not the rule has been violated, See col.16, lines 11-43).

With respect to, “the processing entity (121) calculate the hygiene compliance metric based on a sequence of positions of the tag (52) to determine for each such opportunity whether a usage instance (hand washing event) within a time window before or after the opportunity has occurred at any of the usage zones (312/332) and can be paired with the opportunity to indicate compliance with desired hygiene practices.” Ewing teaches, “the rules engine 115 instead determines when the tag 52 enters a restricted zone within the room 301 such as within a certain distance of the bed 310. If the restricted zone is entered before a hand washing event is detected, then the rules engine 115 detects a rules violation or warning event. However, if a hand washing event occurs before such restricted zone is entered, then the rules engine 115 does not detect a rules violation or warning event.” See Col. 22 lines 47-54. With respect to, “a time window before or after the opportunity…” Ewing teaches, “system detects a hand washing violation event if it determines that a caregiver has yet to wash his or her hands within a certain time period after entering a patient's room” Col. 2 lines 38-46.

With respect to, wherein the tag (52) is carried by a user (caregiver) and the processing entity (121 of server 42) processes the information on the position of the tag (52) in relation to one of the usage zones (room 301) to determine a usage instance (hand washing event) of a respective piece of the distributed hygiene equipment, and in relation to one of the opportunity zones (310/330)  for determining an opportunity in relation to the usage instance (hand washing event) for, in turn, having the processing entity calculate the hygiene compliance metric, Ewing teaches, “[t]he tag 52 also comprises a pressure sensor 246 that is configured to sense ambient pressure… the pressure sensor 246 is implemented as an altimeter that provides an altitude reading. Data from the pressure sensor 246 may be included in the tag status messages so that the server 42 is aware of the pressure or altitude sensed by the sensor 246… the pressure sensor 246 can be used to determine on which floor the tag is located.” col.14, lines 1-6; Ewing teaches, “[t]he rules engine 115 is configured to analyze the tag data 142 to determine when events of interest occur. As an example, assume that a rule indicated by the rules data 143 is that a caregiver is to wash his or her hands within a certain time (e.g., 15 seconds) after entering the room 301. By analyzing the tag data 142, the rules engine 115 determines when a tag 52 carried by a caregiver enters the room 301. Based on the hand washing data 141, the rules engine 115 determines whether a hand washing event occurs at the dispenser 316 within 15 seconds after the caregiver's tag 52 has entered the room 301. If so, the rules engine 115 determines that the rule specified by the rules data 143 has not been violated. However, if no hand washing event is deemed to occur at the dispenser 316 within 15 seconds of the caregiver's tag 52 entering the room 301, the rules engine 115 detects a violation of the foregoing rule and logs such event in the event data 144.” See col.16, lines 11-43. 

With respect to, “determine a usage instance (hand washing event) of a respective piece of the distributed hygiene equipment in response to the tag entering the usage zone surrounding the respective piece of distributed hygiene equipment.” The breadth of the limitation, in view of the specification, is broad enough for Examiner to reasonably interpret the claimed “the usage zone [301] surrounding the respective piece of distributed hygiene equipment [316]” Ewing’s “room 301” The claimed “usage instance” is interpreted to be disclosed hand washing event. Ewing teaches, “position calculator 275 is configured to compare the magnetic sample value of the tag 52 to the magnetic sample value of the anchor that is reporting the tag status message in order to estimate the distance of the tag 52 from such anchor. In this regard, if the tag 52 is oriented relative to the anchor such that its transmission energy is not directed toward the anchor, then the position calculator 275 estimates a higher distance value for a given RSSI relative to the distance value that would be estimated for the same RSSI if the tag 52 is determined to be oriented such that its transmission energy is directed toward the anchor.” See Col. 19 lines 29-40. Ewing teaches, “the rules engine 115 instead determines when the tag 52 enters a restricted zone within the room 301 such as within a certain distance of the bed 310. If the restricted zone is entered before a hand washing event is detected, then the rules engine 115 detects a rules violation or warning event. However, if a hand washing event occurs before such restricted zone is entered, then the rules engine 115 does not detect a rules violation or warning event.” See Col. 22 lines 47-54. Therefore, after the user enters the room 301, i.e. claimed usage zone surrounding the equipment (316), detecting a usage instance, i.e. a hand washing event occurs. 
Nonetheless, in an effort to end all arguments, Examiner is citing analogous art that teaches, to detect the usages instance in response to user going the surrounding area of a hygiene equipment.  In analogous art, Bonner teaches, “system provides for evaluating hygiene compliance in a facility and typically comprises a plurality of target zones (i.e. locations in which individuals are required to maintain hygiene standards, e.g. a patient's bed); a plurality of hygiene stations (e.g. sinks and/or dispensers of cleaning substances); personnel tags for personnel using the system; and detectors, e.g. readers, at the stations (preferably at both the target zones and the hygiene stations) capable of detecting the presence of said personnel tags. The system may also include control means for detecting whether a personnel tag accessed at a station.” See ¶ 0018. “The hygiene station monitoring apparatus 01 comprises detection apparatus for detecting the approach of a person 03 and/or a tag 05, and wireless communication apparatus for communicating with the tag 05 of a person at the hygiene station.” See ¶ 0042. “a hand hygiene station can … and… verified by one or more sensors at the hand hygiene station, or included in the monitor 01, e.g. a sensor that detects when soap is dispensed at a hand wash station, and/or a sensor that detects when an antimicrobial hand gel, or other substance, has been dispensed at a hand rub dispenser 80… the hygiene station monitor may be configured to set the status of the tag's status indicator to "clean" upon determining, e.g. by means of an appropriate sensor provided on the mobile dispenser, that the dispenser has been operated… the hygiene station monitor still includes means for detecting the presence of the tag 05 so that, in an initial operation, it can detect the tag 05 and thereafter update the tag's status indicator depending on operation of the dispenser…” See ¶ 0051 and Figs. 1A and 1B. Therefore, the system detects whether “the dispenser has been operated” after the system is “detecting the approach of … a tag 05” surrounding the hand hygiene station.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ewing and have a system that can “detecting the approach of … a tag 05” surrounding the hand hygiene station and “thereafter update the tag's status indicator depending on operation of the dispenser” (¶ 0051) as anticipated Bonner in an effort to “maintain hygiene standards” ¶ 0018.

With respect to, “wherein the processing entity defining a virtual zone,” in an analogous art, Bellows teaches, “[t]he system 100 includes a non-RFID reader device 105 and a plurality of RFID tags 110-n. The non RFID reader device 105 can comprise a mobile telephone, a mobile computing device, a communications device, for example, or any other suitable communication device.” See ¶ 0017. Bellows teaches, “non-RFID reader device 105 includes an activation button 115. The activation button 115 is used to activate the obtaining of data of an RFID tag. The activation button can be a physical button, or a virtual button that forms part of a user interface.” See ¶ 0018. Bellows teaches, “[t]he non-RFID reader device 105 has a virtual read zone 120.” See ¶ 0020.

With respect to, wherein the at least one virtual zone (virtual read zone) is located within the room and is defined by at least one virtual borderline (i.e. virtual boundary of the virtual read zone) that is defined by the processing entity, Bellows teaches, “the non-RFID reader device 105 of FIG. 1 requests RFID data from the fixed RFID module 200 via the network interface 205. The request can include the virtual read zone 120 of the non-RFID reader device 105, as discussed above concerning FIG. 1.” See ¶ 0046. “standard read zone 405 and an extended read zone 410 are illustrated. The extended read zone 410 can be activated based upon a pressure of a trigger, as discussed above, or through any other suitable means. The extended read zone 410 simulates a higher power output of an equivalent RFID enabled device, but any change to the read zone 405 can be performed, such as for example changing the shape or size of the read zone 405.” See ¶ 0054.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ewing-Bonner and establish a virtual read zone 120 around a patient in an effort to closely monitor  the location of the minor patient within the facility, and as the patient moves use “[t]he extended read zone 410 simulates a higher power output of an equivalent RFID enabled device, but any change to the read zone 405 can be performed, such as for example changing the shape or size of the read zone 405.” As anticipated by Bellows See ¶ 0054.

Consider claim 2, the system of claim 1, wherein at least one of the positioning equipment (anchors 21-27) and the tag (52) is arranged to determine timing information indicating a timing when the radio signal was either transmitted or received by an antenna on the tag, Ewing teaches, “[t]he sensor data 82 may be analyzed to determine the conditions in the room over time. In this regard, each sample is timestamped based on the time indicated by the clock 69 in order to indicate when the sample is taken. The sensor data 82 may be presented to a user, such as a hospital administrator, for analysis or otherwise analyzed to determine whether the conditions within the room remain within a desired range” col.7, line 62-col.8, line 10; Ewing teaches, “[w]hen the in-room communication module 67 of an anchor 21-27 receives a tag status message, the module 67 is configured to measure a received signal strength of the message to determine a received signal strength indicator (RSSI) indicative of such measured signal strength. The information in the tag status message and the message's RSSI are stored in the anchor's memory 55. Such information is correlated with a timestamp indicating the time that the message is received by the anchor.” col.14, lines 44-54; Ewing teaches, “timestamp from the tag status message.” col. 16, lines 44-64. 

Consider claim 3, the system of claim 2, wherein at least one of the positioning equipment (anchors 21-27) and the tag (52) is arranged to generate a payload data based on the timing information and to transmit or to receive the payload data over the radio signal, See col.7, line 62-col.8, line 10; col.14, lines 44-54; Ewing teaches, timestamp from the tag status message. Ewing teaches, “the system 15, assume that a caregiver wearing or otherwise carrying a tag 52 enters the room 301. Upon entering the room 301, the optical receiver 240 (FIG. 5) of the tag 52 detects the room identifier transmitted by the optical transmitter 84 (FIG. 2) of the anchor 24. In the next tag status message transmitted by the tag 52, the tag logic 205 includes such room identifier as well as the tag identifier of the tag 52 and possibly other data, such as the current readings of the magnetic sensor 233 and pressure sensor 246. The in-room communication module 67 of the anchor 24 receives such tag status message, and in the next anchor status message transmitted by the anchor 24, the anchor logic 50 of such anchor 24 includes at least the tag identifier of the tag 52, as well as the room identifier, magnetic sensor sample, pressure sensor sample, and timestamp from the tag status message. The anchor status message also includes the RSSI measured for such tag status message by the in-room communication module 67.” See col. 16, lines 44-64.

Consider claim 6, the system of claim 1, wherein another tag (patient’s tag  “the patient may wear a tag 52 that communicates with the anchors 21-27 to enable the position of the patient to be determined similar to the techniques described above for determining the locations of caregivers.” See Col. 22 lines 56-60) is arranged to be associated with an object or individual (patient), where hygiene consumable use is desired before or after interaction with the object or individual (patient), and the processing entity (121 of server 42) is configured to define one of the opportunity zones (310/330) in relation to a position of the tag  (52) associated with the object or individual, the one of the opportunity zones (310/330) being associated with an opportunity in relation to a usage instance (hand washing event) of a piece (See col.15, lines 1-28) of distributed hygiene equipment (322,342), See col.16, lines 11-43.

Consider claim 7, the system of claim 1, wherein at least a piece (See col.15, lines 1-28) of the distributed hygiene equipment (322,342)  is arranged to detect a usage instance (hand washing event) indicating a use of the piece of the distributed hygiene equipment by a user (caregiver), and to send information on the usage instance (hand washing event) toward the processing entity (121 of server 42), Ewing teaches, “[t]he dispenser node 322 is configured to sense when a user dispenses hand sanitizing solution from the dispenser 316… the node 322 comprises a motion sensor (not shown) for sensing when hand sanitizing solution is dispensed from the dispenser 316. In this regard, dispensing of a solution from the dispenser 316 creates vibrations that can be sensed and analyzed to determine that such dispensing, referred to hereafter as “hand washing event,” has occurred…  When the dispenser node 322 detects an occurrence of a hand washing event, the node 322 reports the event. In this regard, the node 322 transmits a message, referred to hereafter as “hand washing message,” to an anchor 24 that is in the same room as the dispenser node 322 and/or another routing node of the WSN 20…. The message transmitted by the dispenser node 322 includes an identifier of the dispenser node 322, which may be the network address of the node 322 in the WSN 20. The message also indicates the occurrence of a hand washing event and specifically includes a timestamp indicating the time of the detected hand washing event. The information from the message is stored in the memory 208 of the anchor 24 that receives the message. This stored information is later transmitted to the local server 42, as will be described in more detail below.” See col.15, lines 1-28.

Consider claim 8, the system of claim 1, wherein the processing entity (121 of server 42) is configured to process information on a type of event received as payload data from the radio signal from the tag (52), Ewing teaches, “[b]ased on the output provided by the output interface 243, the caregiver may be reminded to wash his or her hands before touching or further touching the patient in the room 301. In other embodiments, other types of rules may be defined by the rules data 143, and other types of events may be detected by the rules engine 115.” See col.16, lines 37-43, first type of event would be the hand washing events. The other type of event may be the noise level event. Ewing teaches, “it may be desirable for the temperature, the humidity, and noise level in the rooms of the healthcare facility to remain within a desired range. The data manager 400 may be configured to sense when the temperature, humidity, and/or noise level of a given room are outside of a predefined range for each respective parameter and log the event in the event data 144… The data manager 400 determines when the noise level sample sensed by the audible sensor 75 of a given anchor 21-27 exceeds a predefined threshold for the room based on the time period associated with sample (i.e., the time of the sample as indicated by the sample's timestamp). If the foregoing threshold is exceeded, the data manager 400 detects a noise level violation for such sample. By reviewing the noise level violations detected by the data manager 400 over time, a hospital administrator or other user can determine how well caregivers are complying with noise level policies.” See Col. 23 lines 38-60. 
the type of event including an opportunity and/or a usage instance (hand washing event), See col.16, lines 11-43.

Consider claim 12, the system of claim 1, wherein a piece of the distributed hygiene equipment is any one of a soap dispenser, a disinfectant dispenser, an alcogel dispenser, a hygiene article dispenser, , Ewing teaches, “a dispenser 316 of a hand sanitizing solution (e.g., soap or antibacterial foam).”  See col. 14 lines 58-59. Ewing teaches, “[t]he dispenser node 322 is configured to sense when a user dispenses hand sanitizing solution from the dispenser 316… the node 322 comprises a motion sensor (not shown) for sensing when hand sanitizing solution is dispensed from the dispenser 316. In this regard, dispensing of a solution from the dispenser 316 creates vibrations that can be sensed and analyzed to determine that such dispensing, referred to hereafter as ‘hand washing event,’ has occurred…” col.15, lines 1-10.

Consider claim 15, a method for determining a hygiene compliance metric which indicates a usage of hygiene equipment, comprising: detecting a usage instance (hand washing event) of distributed hygiene equipment arranged to either dispense a hygiene consumable or to dispose of a hygiene consumable in response to a tag being carried by a user entering a usage zone surrounding a piece of the distributed hygiene equipment; at least one of receiving and transmitting a radio signal from or to the tag being carried by the user; determining information on a position of the tag by receiving and/or transmitting radio signals from and/or to the tag and by determining information indicating a time of flight of a radio signal transmitted between the tag and a positioning equipment; receiving the information on the position of the tag, See rejection of claim 1.  

With respect to, defining a virtual zone (310/330) into which the tag (52) may enter, specifically by defining one or more usage zones (312/332) each surrounding a piece of the distributed hygiene equipment and one or more opportunity zones (310/330) surrounding persons or locations where hygiene consumable use is desired before or after interaction with such persons or locations, each usage zone being defined for determining a usage instance (hand washing event) of a piece of the distributed hygiene equipment, and each opportunity zone being defined for determining an opportunity in relation to a usage instance (hand washing event), wherein each of the usage zones (312/332) and each of the opportunity zones (310/330)  is defined by sizing on a human scale to reliably confirm interaction with the distributed hygiene equipment or the persons or locations where hygiene consumable use is desired, See rejection of claim 1.

defining a rule, and calculating the hygiene compliance metric based on the information on the position of the tag, the one or more usage zones (312/332), the one or more opportunity zones (310/330), and the defined rule, See rejection of claim 1 and the “detecting a usage instance” in figure 3 in combination with col.14, line 64-col.15, line 28.

such that the hygiene compliance metric is calculated on the basis of a sequence of positions of the tag to determine: one or more opportunities indicated by entry of the tag into opportunity zones (310/330), one or more usage instances (hand washing event) indicated by entry of the tag into usage zones (312/332), and for each such opportunity whether a usage instance (hand washing event) within a time window before or after the opportunity has occurred at any of the usage zones (312/332) and can be paired with the opportunity to indicate compliance with desired hygiene practices, See rejection of claim 1.

Consider claim 11, the system of claim 1, wherein the processing entity (121 of server 42) is configured to store information on several hygiene compliance indicators, each indicator relating to at least one determined usage instance (hand washing event) and one determined opportunity, Ewing teaches, different examples of different situations for a “caregiver” at different situations depending on the status of the rooms or the patients in the facility. The multiple examples provided illustrate multiple opportunities which derive in different compliance indicators. In one example, Ewing teaches a “restricted zone.”  Ewing teaches, “[w]hen the location of the tag 52 is determined, decisions by the rules engine 115 can be based on such location. As an example, rather than determining whether a hand washing event occurs within a certain time after a caregiver enters a room, the rules data 143 may be defined such that a violation or warning event occurs when a tag 52 enters a particular zone, referred to hereafter as “restricted zone,” without the tag's caregiver washing his or her hands after entering the room.” col. 22, lines 34-54.
In another example, Ewing teaches, the event depending on the “infection occurrence of patients” for a “caregiver” who has to wash his hands at predetermined situations. Ewing teaches, “caregivers may maintain in a database records indicating which patients acquired infections or other conditions while staying in a room of the healthcare facility. The data manager 400 may be configured to compare the event data 144 from the local server 42 with the patient records to determine whether any rules violations are related to (e.g., likely caused) the patient condition. For example, if a patient acquires an infection, the data manager 400 may determine and report whether any hand washing violations associated with the patient occurred within a predefined time of the infection.” See col. 24 lines 1-31.
 Each of these situations has its own compliance indicator.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiment of determining hand washing violation due to restricted zone with the hand washing violation  due to infection and therefore, determining multiple hygiene compliance indicators, as anticipated by Ewing, See col. 24 lines 1-31.

Consider claim 16, the system of claim 1, wherein the at least one virtual zone is configured to dynamically move, Kurian teaches,  “geo-fences may be dynamically generated as a user moves about. For instance, if a user has an established pattern of behavior (e.g., drives to work, goes out to lunch, goes home, or the like), geo-fences may be dynamically generated as the user moves through his or her day.” See ¶ 0101.

Consider claim 17, the system of claim 1, wherein changing the at least one virtual borderline dynamically defines the at least one virtual zone. See Kurian ¶ 0025 and 0101.

Consider claim 18, the method of claim 15, further comprising dynamically moving the at least one virtual zone based on the at least one virtual borderline defined by the processing entity, See Kurian ¶ 0025 and 0101.

Consider claim 19, the method of claim 15, further comprising changing the at least one virtual borderline to dynamically define the at least one virtual zone. See Kurian ¶ 0025 and 0101.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 9,619,989 B1), in view of Bonner (US 2013/0027199 A1), in view of Bellows (US 2013/0169414 A1), and further in view of Krishna (US 2006/0022800 A1).
Consider claim 5, the system of claim 1, the processing entity (121) is configured to define one of the usage zones (312/332) in relation to a position of the tag (52) associated with the piece of the distributed hygiene equipment (322, 342), the zone (room 301) being associated with a usage instance (hand washing event) of the piece of the distributed hygiene equipment (322,342), Ewing teaches, “[t]he rules engine 115 is configured to analyze the tag data 142 to determine when events of interest occur. As an example, assume that a rule indicated by the rules data 143 is that a caregiver is to wash his or her hands within a certain time (e.g., 15 seconds) after entering the room 301. By analyzing the tag data 142, the rules engine 115 determines when a tag 52 carried by a caregiver enters the room 301. Based on the hand washing data 141, the rules engine 115 determines whether a hand washing event occurs at the dispenser 316 within 15 seconds after the caregiver's tag 52 has entered the room 301. If so, the rules engine 115 determines that the rule specified by the rules data 143 has not been violated. However, if no hand washing event is deemed to occur at the dispenser 316 within 15 seconds of the caregiver's tag 52 entering the room 301, the rules engine 115 detects a violation of the foregoing rule and logs such event in the event data 144.” See col.16, lines 11-43. 

With respect to, wherein another tag is arranged to be associated with a piece of the distributed hygiene equipment (322,342), (Ewing teaches, “[t]he dispenser node 322 is configured to sense when a user dispenses hand sanitizing solution from the dispenser 316… the node 322 comprises a motion sensor (not shown) for sensing when hand sanitizing solution is dispensed from the dispenser 316. In this regard, dispensing of a solution from the dispenser 316 creates vibrations that can be sensed and analyzed to determine that such dispensing, referred to hereafter as ‘hand washing event,’ has occurred…  [t]he message transmitted by the dispenser node 322 includes an identifier of the dispenser node 322, which may be the network address of the node 322 in the WSN 20.” See col.15, lines 1-28. Although Ewing teaches that dispenser node 322 includes an identifier and identifies the location of the node, function that is performed by the tag 52, nonetheless, node 322 is not another tag, nonetheless, in an analogous art, Krishna teaches, fix location objects to have a location tag in order to track the interaction with the mobile tags in the vicinity of the fixed location tag. Krishna teaches, “[a] location benchmark tag is a tag affixed to a physical location (stationary or mobile) within the site or facility in which the readers are deployed.” See ¶ 0187. Krishna teaches, “tags having environmental sensors may be disposed at fixed locations within the various interrogation zones of the readers, and the sensor data reported by these tags may be associated with the other tags based on their physical proximity to the fixed sensor-bearing tags. The tags disposed at fixed locations can also function as location benchmarks in the event their actual physical locations within the RFID environment are known.” See ¶ 0093. Krishna teaches, “For example, the mobile tags 1708.1-1708.2 can have directions of movement 1709.1-1709.2, respectively, associated therewith, which are arranged to pass through an RF field of view 1740 of the reader 1704.” See ¶ 0271.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ewing-Bonner-Kurian and allow fix-location object’s i.e. dispenser to have fixed location tag and use their location by the mobile reader as a benchmark to locate the precise location of the mobile tag as anticipated by Krishna.

Consider claim 14, the system of claim 3, 
wherein the tag is a first tag, a second tag is arranged to be associated with a piece of the distributed hygiene equipment and the processing entity is configured to define one of the usage zones in relation to a position of the second tag, the one of the usage zones being associated with the usage instance of the piece of the distributed hygiene equipment, See rejection of claim 5;
wherein a third tag is arranged to be associated with an object or individual where hygiene consumable use is desired before or after interaction with the object or individual, and the processing entity is configured to define one of the opportunity zones in relation to a position of the third tag, one of the opportunity zones being associated with an opportunity in relation to the usage instance of the piece of distributed hygiene equipment, See rejection of claim 6;
wherein at least a piece of the distributed hygiene equipment is arranged to detect the usage instance indicating a use of the piece of the distributed hygiene equipment by a user, and to send information on the usage instance toward the processing entity, See rejection of claim 7;
wherein the processing entity is configured to process information on a type of event received as payload data from a radio signal from the first tag, the type of event including an opportunity and/or the usage instance, See rejection of claim 8;
wherein the processing entity is configured to process data records comprising information on a type of usage and/or opportunity and information on an association to another record for determining the hygiene compliance metric, See rejection of claim 1;
wherein the processing entity is configured to consider a time between a determination of the usage instance and a determination of an opportunity for determining the hygiene compliance metric, See rejection of claim 1;
wherein the processing entity is configured to store information on several hygiene compliance indicators, each indicator relating to at least one determined usage instance and one determined opportunity, See rejection of claim 11;
and wherein a piece of the distributed hygiene equipment is any one of a soap dispenser, a towel dispenser, a disinfectant dispenser, an alcogel dispenser, a tissue dispenser, a hygiene article dispenser, a waste bin, a used towel bin, and a toilet paper dispenser, See rejection of claim 12.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683